DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 1 to have limitation “a main printed circuit board (PCB) having a controller, wherein the main PCB is disposed inside the main body and electrically communicates with the force sensing assembly, wherein the force sensing assembly is connected to the main PCB via signal lines extending therefrom into a handle cover frame of the handle assembly, and wherein the controller is mounted on the main PCB and is configured to: acquire, via the signal lines, a signal based on the detection of the force applied to the handlebar by the user, determine the direction of the force applied to the handlebar based on the acquired signal, and supply a driving force to an in-wheel motor of the wheel assembly to move the main body in the determined direction of the force applied to the handlebar”. Nakaura (US-20190291760-A1) teaches the cart robot structure, but fails to disclose a main PCB, and a force sensing assembly on the handlebar. Doane (US-20170108860-A1) teaches a main PCB with a controller in the main body, as well as multiple sensors connected electrically to the main PCB. Ochiai (US-20180244294-A1) teaches a force sensing assembly (sensors 14 that sense information related to a force applied to the handle 30, paragraph [0049]) that is electrically connected to a controller (12, paragraph [0049]). It would be obvious to one of ordinary skill in the art that since the sensors (14) are electrically connected to controller (12) that there would be wires connecting them to send signals from the sensor to the controller, and said wires would be the signal lines. Ochiai does not teach the signal lines extending into a handle cover frame of the handle assembly. Modifying Ochiai would be modifying a modifying reference and would be hindsight reconstruction. For the reason stated above claim 1 and its dependent claims have allowable subject matter and are in condition for allowance. 
Applicant has amended claim 13 to have limitation “a main printed circuit board (PCB) having a controller, wherein the main PCB is disposed inside the main body and electrically communicates with the force sensing assembly, wherein the force sensing assembly is connected to the main PCB via signal lines extending therefrom into a handle cover frame of the handle assembly, and wherein the controller is mounted on the main PCB and is configured to: acquire, via the signal lines, a signal based on the detection of the force applied to the handlebar by the user”. Nakaura (US-20190291760-A1) teaches the cart robot structure, but fails to disclose a main PCB, and a force sensing assembly on the handlebar. Doane (US-20170108860-A1) teaches a main PCB with a controller in the main body, as well as multiple sensors connected electrically to the main PCB. Ochiai (US-20180244294-A1) teaches a force sensing assembly (sensors 14 that sense information related to a force applied to the handle 30, paragraph [0049]) that is electrically connected to a controller (12, paragraph [0049]). It would be obvious to one of ordinary skill in the art that since the sensors (14) are electrically connected to controller (12) that there would be wires connecting them to send signals from the sensor to the controller, and said wires would be the signal lines. Ochiai does not teach the signal lines extending into a handle cover frame of the handle assembly. Modifying Ochiai would be modifying a modifying reference and would be hindsight reconstruction. For the reason stated above claim 13 and its dependent claims have allowable subject matter and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618